Citation Nr: 0948995	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-19 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a brain disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to 
August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The appeal was denied in a June 2008 Board decision, which 
the Veteran appealed to the Court of Appeals for Veterans 
Claims (Court).  In August 2009, the parties (the Secretary 
of VA and the Veteran) determined that a remand was 
warranted, and a Joint Motion for Remand was granted by Order 
of the Court in August 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has a current brain disorder 
that is related to events in during military service, 
particularly seizures he experienced in service.  In 
accordance with the Joint Motion, the claim is being remanded 
for further development.

In June 2006, the Veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
the records of Dr. JRF.  Thereafter, in July 2006, the RO 
sent a letter to Dr. JRF requesting records, as well as a 
letter to the Veteran indicating that such request had been 
made.  However, Dr. JRF did not respond to the letter, and 
the RO did not make additional requests prior to certifying 
the claim to the Board.  Accordingly, the Joint Motion found 
that VA had not fulfilled its duty to assist in obtaining 
outstanding, relevant records.

Therefore, the case is REMANDED for the following action:
1.	Request that the Veteran submit a 
current VA Form 21-4142 for the records 
of Dr. JRF and then submit a second 
request for the records to Dr. JRF.  
Requests should be made until it is 
determined that further attempts to 
obtain the records would be fruitless.  
All requests and responses, positive 
and negative, should be associated with 
the claims file. 

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the September 2006 
supplemental statement of the case.  If 
the claim remains denied, the Veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


